Citation Nr: 0737823	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-11 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from January 1965 to March 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   


FINDINGS OF FACT

The veteran's current low back disorder was not present until 
many years after service and there is no competent evidence 
that the veteran's current low back disorder is related to 
service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in October 2003, June 2004, August 2004 and May 2007 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The veteran's initial duty-to-assist letter was provided 
before the adjudication of his claim.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He has been 
afforded an appropriate disability evaluation examination.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical treatment records reflect that 
in March 1979, the veteran was seen for low back pain.  There 
was no history of injury.  The assessment was muscle spasm, 
low back.  Later that month, however, it was noted that his 
back was feeling much better.  It was stated that the back 
pain had resolved, and he had a full range of motion.

In November 1979, he reported having a two day history of 
back pain, and also a past history of having sharp pain on 
movements six months earlier.  On examination, he was walking 
bent over and was stiff.  There was no point tenderness, 
however, there was percussion tenderness at L5-S1.  The 
assessment was chronic low back pain.  A follow up record 
dated in December 1979 reflects a decrease in back pain.  The 
assessment was resolving chronic back pain.  An orthopedic 
clinic record dated in January 1981 reflects that the veteran 
reported having episodic low back pain with leg pain on one 
occasion.  X-rays were negative.  Motrin was prescribed.  A 
rehabilitation` service record dated in January 1981 reflects 
that the veteran was seen for corrective therapy.  His range 
of motion and strength appeared functional.  The plan was to 
use hot packs and Williams flexion exercises at home.   

Subsequent service medical records from the veteran's 
remaining five years of active service do not contain any 
additional complaints of back pain.  The report of medical 
history given by the veteran in October 1984 shows that he 
reported a history of back problems in 1979 and 1980, however 
no more recent problems were noted.  The report of a medical 
history given by the veteran in October 1985 shows that he 
denied having a history of recurrent back pain.  Similarly, 
the report of a medical history given by the veteran in 
January 1986 reflects that he denied having recurrent back 
pain.  The report of a medical examination conducted at that 
time shows that clinical evaluation of the spine was 
negative.  

There is no evidence that arthritis of the spine was manifest 
within one year after separation from service.  The earliest 
post service medical records pertaining to back problems are 
from many years after service.  A private medical record 
dated in April 1992 reflects that the veteran reported that 
five days earlier he was lifting a television set and 
developed low back pain.  He also reported a history of 
intermittent low back pain for several years.  A private 
medical treatment record dated in July 1992 reflects that he 
reported having low back pain for two days.  Neither of those 
records, nor any subsequent record contains any medical 
opinion linking the back pain to the episodes many years 
earlier in service.  

A treatment record dated in February 2004 reflects that the 
veteran reported a complaint of low back spasms which he had 
been having since the 1970s.  To the extent that the post 
service record can be interpreted as showing that the veteran 
gave a history of back pain since service, the Board notes 
that the fact that a treatment record contains a history of 
onset of symptoms during service is not enough to support the 
claim.  In LeShore v. Brown, 8 Vet.App. 406, 409 (1995), the 
Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

There is only one medical opinion of record.  The report of a 
spine examination conducted by the VA in June 2007 shows that 
the examiner reviewed the medical history and stated that the 
veteran's current back problems were less likely than not 
caused by or a result of service.  The examiner noted that 
the veteran had low back spasm in service, but that there had 
not been continuing treatment between service and 2004.  The 
examiner further stated that the veteran's current DJD was 
not due to muscle spasm, but due to age and continuing wear 
and tear on the back.  

After considering all of the evidence of record, the Board 
finds that there is no competent evidence that the veteran 
currently has a low back disorder which is related to 
service.  There was a gap of over 10 years between the 
treatment noted in service in 1981, and the treatment noted 
after service in 1992.  The only medical opinion which is of 
record weighs against the claim.  Accordingly, the Board 
concludes that a low back disorder was not incurred in or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in service.  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


